Title: From George Washington to Tobias Lear, 5 April 1793
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Aprl 5th 1793.

From Baltimore I acknowledged the receipt of your letter of the 29th Ulto; as I am now about to do that of the first instant from hence.
I had no idea of your obtaining money from Mr de Barth, if it was even more abundant than you represent it to be—nor do I believe he had any expectation at the time we bargained to make the payments stipulated—It was, I am satisfied, a Speculation on his part—depending upon the chapter of accidents to comply with. Such was the opinion of others at the time—and Such has his conduct evinced since. The disappointment to me is great, as I wanted to apply the money to particular uses. Public securities, (but of these I dare say he is as scarce, as he is of Cash) would do.
Let me know in your next, after the receipt of this, what are the real selling prices of Flour in Philadelphia—and the opinion of the knowing ones whether the probability is, that it will rise, fall,

or remain where it is for any time. In this State it has fallen—but the scarcity of Cash, and War, or the probability of one between France & G: Britain, are assigned as the causes—together with the want of Vessels to export the produce of the Country.
Offer my best wishes to Mrs Lear and our little friend Lincoln and believe me to be as I really am Your sincere friend and Affectionate Servant

Go: Washington

